Citation Nr: 1438709	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-44 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for low back pain.
 
4.  Entitlement to service connection for a cervical spine disability claimed as upper back pain.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran was a member of the United States Army Reserves, with periods of active duty from September 2001 to April 2002 and from March 2003 to September 2004. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2013, the Board, in part, remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral flat foot disability is not shown to be etiologically related to a disease, injury, or event in service.

2.  The Veteran is not currently shown to have a bilateral hearing loss disability by VA standards. 

3.  The Veteran does not have a current cervical spine disability.


CONCLUSIONS OF LAW

1.  A bilateral flat foot disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

3.  A cervical spine disability claimed as upper back pain was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in a July 2009 letter, prior to the date of the issuance of the appealed August 2009 rating decision.  The July 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  

Unfortunately, despite VA efforts to obtain the records, the Veteran's complete service treatment records are unavailable and further attempts to find such records would be futile.  See Formal Finding on the Unavailability of Service Records (July 22, 2009).  

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The Veteran was afforded VA examinations in March 2010 and May 2013.  The Board finds that the examinations were thorough and adequate on which to base a decision in that they were based on physical examinations, interviews of the Veteran, and reviews of his claims file.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A.  Bilateral Flat Feet

The Veteran has argued that she experienced foot pain while in service and since.

A July 2001 entrance examination shows the Veteran's feet to have a normal arch and to be asymptomatic.  The reserve physical examination of April 2006 shows the Veteran to have mild asymptomatic pes planus. 

Per the May 2013 remand instructions, the Veteran underwent a VA examination in May 2013.  The examiner indicated that the Veteran had a diagnosis of hammer toes and bilateral pes planus.  The bilateral pes planus was initially diagnosed in 2006 and in May 2013.  The examiner reported that the Veteran's current condition of bilateral pes planus and bilateral 5th digit hammer toes were both asymptomatic and were not causing the Veteran's current complaint of pain on the medial margin of her left and right foot.  The examiner noted that the present examination of both feet was normal without any evidence of pain or tenderness on the areas of complaint.  The examiner noted that the Veteran's pes planus was diagnosed in 2006 which was after service and the claims file did not show documentation of hammer toes in service.  The examiner opined that it was less likely as not that both conditions were service related.  The examiner again noted that there was no objective finding for the Veteran's complaint of pain on the medial margins of both feet and there was no chronic condition that accounted for this complaint.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a claimed bilateral flat foot disability is not warranted.

There is a current diagnosis of bilateral pes planus and hammer toes, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes while a reserve physical examination of April 2006 shows the Veteran to have mild asymptomatic pes planus, the Veteran's service treatment records are negative for complaints or treatments related to a foot disability or foot problems.  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current bilateral flat foot disability and the Veteran's military service.  In fact, the only medical opinion of record weighs against the claim.  As indicated above, the May 2013 VA examiner determined that it was less likely as not that the Veteran's foot conditions were service related.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, the Board finds that service connection for a bilateral flat foot disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Audiometric testing on the July 2001 enlistment examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
0
0
0
0
0


Audiometric testing in April 2006 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
5
5
LEFT
10
0
0
0
5


Per the May 2013 remand instructions, the Veteran underwent a VA examination in May 2013.  

Audiometric testing in May 2013 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
5
LEFT
0
0
0
5
0

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The diagnosis was normal hearing in the right and left ear.  The VA examiner indicated that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation as the Veteran's current hearing thresholds did not meet the criteria for disability under VA regulations.

Considering the claim for service connection for bilateral hearing loss, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

The Veteran contends that she has hearing loss a result of her exposure to gunfire at the shooting ranges.

However, the post-service evidence demonstrates that the Veteran does not have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds obtained during the pendency of this claim were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score was not less than 94 percent.  See 38 C.F.R. § 3.385.  

Notably, audiograms in July 2001, April 2006 and most recently in May 2013 do not show a bilateral hearing loss disability by VA standards.  Thus, there is no competent evidence reflective of a hearing loss disability as defined by 38 C.F.R. § 3.85 at any time during the pendency of this appeal.

The Board appreciates the Veteran's contentions and statements related to her claimed bilateral hearing loss.  However, even conceding that the Veteran was exposed to significant noise in service, the evidence does not show a bilateral hearing loss disability by VA standards.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a bilateral hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

With respect to the Veteran's contention that she currently has bilateral hearing loss disability, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As a layperson, the Veteran is competent to report that she experiences difficulty hearing.  However, she is not competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385. 

Absent evidence of a current bilateral hearing loss disability diagnosis, the Board concludes that the claim of entitlement to service connection for a bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

C.  Cervical Spine Disability

Service treatment records demonstrate that the Veteran was treated for muscle pain and stiffness of the neck in March 2002 while in service.

The Veteran underwent a VA examination in March 2010.  The examiner noted that the Veteran reported that her neck problems began in service due to her participating in strenuous activity related exercises.  She did not have any present complaints in reference to her neck.  On examination, her cervical spine was mildly tender to palpation diffusely with no apparent spasm.  The examiner noted that x-rays films of the cervical spine showed some slight torticollis, but no significant bony abnormalities.  However, the examiner stated that he had no specific diagnosis in reference to her cervical spine.  The examiner opined that it was less likely than not that any neck condition was related to the Veteran having been in the military and there was no objective data to support a contrary opinion.  It appeared that any complaints that she had in the military were self-limited complaints and things like stiffness and possibly tendonitis.  The examiner noted that that "essentially all of her x-rays were normal".

Per the May 2013 remand instructions, the Veteran underwent a VA examination in May 2013.  The examiner indicated that the Veteran had never been diagnosed with a cervical spine (neck) condition.  The examiner noted that a March 2003 cervical spine x-ray suggested the possibility of mild torticollis.  However, the examination today showed good range of motion on the neck both and rotation and lateral flexion.  In torticollis, the neck movements would be curtailed.  A typical sign of torticollis was an inability to move the neck in any direction with movement causing severe pain.  Straightening of the spine was mentioned which easily could just be a normal variation in the cervical spine curvature.  X-rays of the cervical spine were performed and did not show arthritis, a vertebral fracture, or any other significant diagnostic test findings and/or results.  The examiner concluded that there were no objective findings for this condition.

Under the circumstances of this case, the Board concludes that service connection is not warranted for a cervical spine disability claimed as upper back pain as the Veteran has not been shown to have a current cervical spine disability.

The Veteran's service treatment records clearly show that in March 2002 she presented with complaints of neck stiffness and muscle pain in service.  However, the neck complaints appeared to be acute as there were no diagnoses of a cervical spine disability in her service treatment records.

As noted above, the March 2010 and May 2013 VA examinations have noted complaints of neck pain and tenderness to palpation.  However, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

While the March 2010 VA noted that x-rays films of the cervical spine showed some slight torticollis, the examiner also stated in that he had no specific diagnosis in reference to her cervical spine as "essentially" all the Veteran's x-rays were normal.  The May 2013 VA examiner also specifically addressed the previous x-ray evidence of torticollis and noted that while a typical sign of torticollis was an inability to move the neck in any direction with movement causing severe pain, on examination there was good range of motion on the neck both and rotation and lateral flexion.  Again, the May 2013 VA examiner concluded that there were no objective findings for this condition.

Accordingly, the medical evidence of record does not support a current diagnosis of the claimed cervical spine disability. 

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, supra; Brammer, supra.  In the instant appeal, the claim for service connection for a cervical spine disability claimed as upper back pain must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The Board parenthetically notes that even if the March 2010 VA examiner's notation of torticollis was considered a disability, the examiner specifically determined that it was less likely than not that any neck condition was related to the Veteran having been in the military and there was no objective data to support a contrary opinion.  This is the only competent medical opinion which addresses the etiology of any claimed neck disability and the Veteran has not presented any evidence which contrasts this opinion.




D.  All Disabilities

The Board notes the Veteran's contentions and her sister, mother and friends contentions regarding the etiology of her claimed bilateral hearing loss, pes planus and cervical spine disabilities.  To the extent that the Veteran, her sister, her mother and her friends themselves contend that a medical relationship exists between her claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that bilateral hearing loss, pes planus and cervical spine are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran, her sister, her mother and her friends do not have the medical expertise to provide an opinion regarding the bilateral hearing loss, pes planus and cervical spine disability etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the March 2010 and May 2013 VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran, her sister, her mother and her friends lay assertions that there is a relationship between her claimed bilateral hearing loss, pes planus and cervical spine disabilities and service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 


ORDER

Entitlement to service connection for bilateral flat feet is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for a cervical spine disability claimed as upper back pain is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for a low back disability.

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that the Veteran underwent VA examinations for his low back disability in March 2010 and May 2013.  As noted in the May 2013 Board remand, service treatment records of June 2004 show that the Veteran was found to have incurred an injury leading to a lumbar disc herniation.  The March 2010 VA examiner diagnosed the Veteran with chronic lumbosacral strain and opined that it had no relationship to service.  However, the examiner did not acknowledge or mention at all the lumbar disc herniation noted in 2004. 

The May 2013 VA examiner also opined that that it was less likely than not that the Veteran's current low back condition was caused by or related to active service.  The examiner noted that a review of the claims file did not show any notes concerning low back problems.  The examiner noted that while the May 2013 remand instructions noted that the Veteran was diagnosed with lumbar disc herniation in June 2004, he could not find this documentation in his review of the service treatment records.  The examiner indicated that he was willing to reconsider his opinion depending on the validity of this note.

While the May 2013 VA examiner noted that he could not the June 2004 documentation of a lumbar disc herniation in his review of the service treatment records, the Board notes that the Veteran's service treatment records do in fact contain a June 2004 Physical Profile which noted that the Veteran had an injury which resulted in a lumbar disc herniation and being placed on a temporary profile at the time.  

As this evidence is associated with the claims file and the May 2013 VA examiner specifically indicated that he was willing to reconsider his opinion if able to review this document, the Board finds that additional development is warranted.

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a low back disability and that further medical clarification in connection with this claim is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should arrange for the same examiner who conducted the May 2013 VA examination, if possible, to review the claims folder and determine whether the Veteran's current low back disability is related to her service.  If the May 2013 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should furnish an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current low back disability was caused by her military service?

In providing answers to the above question, the examiner should specifically comment on the diagnosis of a lumbar disc herniation in a June 2004 service treatment record which is currently associated with the claims file.

The examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiner in conjunction with the opinion request, and the examiner must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


